Citation Nr: 0616414	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served in the Philippine Guerilla and Combination 
Service from May 20, 1944 to May 21, 1944.  The veteran died 
in June 1998; the appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The service connection for the cause of the veteran's death 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 1999 rating 
decision, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1999 rating decision is final.  38 
U.S.C.A. § 7105 ((West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's April 1999 rating decision; thus, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005),West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The appellant's 
current application to reopen the claim of service connection 
for the cause of the veteran's death, was received prior to 
that date, in September 2000.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In an April 1999 rating decision, the RO denied service 
connection for the cause of the veteran's death on the basis 
that there was no evidence of a nexus between the veteran's 
service-connected disabilities and his death, and that his 
death was not otherwise related to service.  The veteran was 
service connected for a gunshot wound to the left knee and 
was service-connected on a secondary basis for a right knee 
disability.  He died due to a myocardial infarction.  The 
RO's April 1999 rating decision is final.  38 U.S.C.A. § 
7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
private medical opinions.  

I.C.E., M.D. indicated that the veteran's pain due to 
service-connected gunshot wound to the left knee caused 
aggression which produces norepinephrine and epinephrine and 
these neurotransmitters caused hypertension which contributed 
to the cause of the veteran's death.  In addition, the Dr. E. 
opined that the veteran's service-connected disability caused 
the veteran to lead a sedentary lifestyle which also 
contributed to the cause of the veteran's death.  

J.R.A., M.D., opined that the veteran's service-connected 
left knee disability resulted in pain which caused 
hypertension which then caused his death.

The additional evidence is new and material.  It does include 
competent evidence that cures the prior evidentiary defect.  
Specifically, the new evidence, provided by medical 
professionals, provides a link between the veteran's service-
connected gunshot wound of the left knee and the veteran's 
death.  Thus, the new evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim.  

New and material evidence has been received since the RO's 
April 1999 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is granted.




REMAND

The appellant should be afforded a VCAA letter pertaining to 
the merits of the claim and which complies with Court 
directives to include Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The Board finds that a VA medical opinion should be obtained 
to determine if the veteran's service-connected gunshot wound 
to the left knee and post-traumatic osteoarthritis of the 
right knee played any role in causing/contributing to the 
cause of the veteran's death under the applicable regulations 
as set forth above.  The examiner should be requested to 
opine as to whether the service-connected disabilities caused 
hypertension or any other cardiovascular disabilities which 
played a role in the veteran's death.  The examiner should 
also opine as to whether the veteran's service-connected knee 
disabilities contributed substantially or materially to 
death, or aided or lent assistance to the production of 
death; and/or whether the service-connected knee disabilities 
were of such severity as to have a material influence in 
accelerating death.  The examiner should specifically address 
the several private medical opinions of record.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The VCAA notice should pertain 
to service connection for the cause of the 
veteran's death.  

2.  The AMC should obtain a VA medical 
opinion to determine if the veteran's 
service-connected knee disabilities played 
any role in causing/contributing to cause the 
veteran's death.  The examiner should be 
requested to opine as to whether the 
veteran's knee disabilities caused 
hypertension or any other cardiovascular 
disabilities which played a role in the 
veteran's death..  The examiner should also 
opine as to whether the veteran's service-
connected knee disabilities contributed 
substantially or materially to death, or 
aided or lent assistance to the production of 
death; and/or whether the service-connected 
knee disabilities were of such severity as to 
have a material influence in accelerating 
death.

The examiner should specifically address the 
private medical opinions.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


